Opinion by
Hurt, J.
§ 463. New or different cause of action cannot be pleaded in county court in cause appealed from justice’s court; case stated. Appellee sued appellants in justice’s court upon an itemized account for ¡¡¡5172.54, and in said court judgment was rendered for appellants. Appellee appealed to the county court, and in that court filed a written pleading abandoning his cause of action on the account, and set up a cause of action upon a written obligation, and recovered judgment thereon. Held error. The written obligation constituted a cause of action not sued upon in the justice’s court. A plaintiff is not entitled to prosecute in the county court a different and distinct cause of action from that presented in the justice’s court. [Mass v. Solingsky, 67 Tex. 290.] The judgment is reversed, and, the original cause of action appearing to be barred by limitation, and the plea of limitation having been interposed, judgment is here rendered for appellants.
Reversed and rendered.